Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 1-9, 19, 30-32, 34-40 and 49-51 are allowable. Claims 10-18, 23-29, 33, 41-46 and 52-69, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-V, as set forth in the Office action mailed on 11/23/2020, is hereby withdrawn and claims 10-18, 23-29, 33, 41-46 and 52-69 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

A thorough prior art search was conducted in the instant application.  Generally, no prior art was found that anticipates or renders obvious the combination of claim elements as presented.  Specifically, the closet art is Nagamine (US 2003/0203747), Takagi et al. (US 2008/0194303), Vance et al. (US 2006/0105806), Shintome (US 2006/0284855) and Kitajima et al. (US 2004/0252203).

Regarding claim 1,
Nagamine teaches:
A handheld device for capturing and displaying images, the device comprising: 
a first digital camera for capturing a first image and generating a first captured image signal (Nagamine: Fig 3, 5; camera 17a; [0074]); 
a second digital camera for capturing a second image and generating a second captured image signal (Nagamine: Fig 1B, 5; camera 18; [0075]); 
a third digital camera for capturing a third image and generating a third captured image signal (Nagamine: Fig 3, 5; camera 17b; [0074]);
a display coupled to the digital cameras and having a flat screen for visually displaying the captured images (Nagamine: Fig 2A, 3, 5; display portion 11; [0061]; [0063]; [0081]); 

a first transmitter coupled between the digital cameras and the first port for transmitting the captured images to the first communication medium (Nagamine: Fig 5, 9; RF circuit 105; [0062]; [0094]; [0099]; As shown in Nagamine Figure 5 and 9, radio frequency circuit 105 of [0062] is connected to image processing circuit 115, camera input/output circuit 116, cameras 17a-b, 18 and antenna 104. As set forth in Nagamine [0094] and [0099], portable telephone set 10 transmits image data from the cameras.  The multiple cameras are connected to RF circuit 105 for transmitting multiple images over antenna 104); 
a handheld casing housing the digital cameras, the first port, the first transmitter, and the display (Nagamine: Fig 1A-2D; [0045]-[0046]; [0055]), 
wherein the casing comprises two opposed first and second exterior surfaces, and wherein the first digital camera is attached to the first surface and the second digital camera is attached to the second surface (Nagamine: Fig 2A-D; [0055]).

Nagamine fails to teach:
a second port for coupling to a second communication medium; 
a second transmitter coupled between the digital cameras and the second port for transmitting the captured images to the second communication medium; 

a single handheld casing housing the digital cameras, the first and second ports, the first and second transmitters, and the display, 

Takagi teaches:
a second port for coupling to a second communication medium (Takagi: Fig 2; short distance device 131; [0044]; [0052]; short distance device transmits images by infrared communications); 
a second transmitter coupled between the digital cameras and the second port for transmitting the captured images to the second communication medium (Takagi: Fig 2; media controller 140; [0044]; [0051]-[0052]; As shown in Takagi Figure 2 and [0044], media controller 140 is connected to camera device 125 and short distance device 131.  As set forth in Takagi Figure 2 and [0051], media controller 140 processes data from the camera and transmits image data between the camera and short distance device.  As set forth in Takagi [0052], short distance device 131 transmits images by infrared communications.  The media controller 140 in combination with short distance device 131 transmits images to infrared communications and does more than local storage.); 
a rechargeable battery coupled to power the digital cameras, the first and second transmitters, and the display (Takagi: Fig 2; rechargeable battery 150; [0044]); and 
second ports, the first and second transmitters, and the display (Takagi: Fig 1-2; camera device 125; short-distance device 131; long-distance device 132; display device 122; [0040]-[0053]), 

At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Takagi with Nagamine.  Including second transmission capability along with corresponding casing and battery would benefit the Nagamine teachings by allowing for connections outside of a network that requires payment, increased operability over short distance infrared communications, as well as actually powering the device in an eco-friendly manner.  Additionally, this is the application of a known technique, including second transmission capability along with corresponding casing and battery, to a known device ready for improvement, the Nagamine device, to yield predictable results.

Vance teaches:
a single handheld casing housing the digital camera, the port, the transmitter, and the display (Vance: Fig 2, 4; abstract; [0004]; [0024])

At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Vance with Nagamine in view 

Applicant argues that the references are non-analogous but does not state which references of record are non-analogous.  Applicant does not set forth a fact from any reference about how the references are non-analogous.  
	As evident in the titles, abstracts and Figure 1 of Nagamine, Takagi and Vance, these references are in the same mobile telephony field of endeavor (Nagamine: foldable portable telephone; Takagi: mobile terminal device; Vance: mobile device).  These references are also directed towards solving the problem involved in Applicant’s claim 1 of a handheld device for communication and imaging (Nagamine: Fig 5; Takagi: Fig 2; Vance: Fig 4).

Nagamine in view of Takagi and Vance fails to teach:
further comprising in the casing a multiplexer coupled to at least two digital cameras to for producing a multiplexed signal that comprises at least two respective captured image signals.

Shintome teaches:
further comprising in the casing a multiplexer coupled to at least two digital cameras to for producing a multiplexed signal that comprises at least two 

At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Shintome with Nagamine in view of Takagi and Vance.  Multiplexing, as in Shintome, would benefit the Nagamine in view of Takagi and Vance teachings by combining signals to share a communication medium and reduce transmission costs.

Kitajima teaches:
further comprising in the casing a multiplexer coupled to at least two digital cameras to for producing a multiplexed signal that comprises at least two respective captured image signals, wherein the multiplexer is a TDM (Time Domain/Division Multiplexer) multiplexer (Kitajima: [0054]).

At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kitajima with Nagamine in view of Takagi and Vance.  Multiplexing, as in Kitajima, would benefit the Nagamine in view of Takagi and Vance teachings by combining signals to share a communication medium and reduce transmission costs.

Nagamine, Takagi, Vance, Shintome and Kitajima fail to teach:
wherein the multiplexer is an FDM (Frequency Domain / Division Multiplexer) multiplexer, whereby the respective captured image signals are respectively carried over distinct first and second frequency bands, and
wherein FDM multiplexer further comprises a first filter for substantially passing only the first frequency band and a second filter for substantially passing only the second frequency band.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687. The examiner can normally be reached M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488